Citation Nr: 0431731	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right leg varicose 
veins, for accrued benefits purposes.

2.  Entitlement to service connection for residuals of a left 
leg injury, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1946.  He died in February 2001.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2001 rating action that denied service 
connection for right leg varicose veins and for residuals of 
a left leg injury (for accrued benefit purposes).  A Notice 
of Disagreement was received in April 2002.  In May 2003, the 
appellant and her son testified at a Board hearing before a 
Veterans Law Judge (VLJ) at the RO; a transcript of the 
hearing is of record.

In October 2003, the Board, inter alia, remanded the issues 
of service connection for right leg varicose veins and for 
residuals of a left leg injury, each for accrued benefits 
purposes, to the RO for due process development.

A Statement of the Case (SOC) was issued in February 2004, 
and a Substantive Appeal was received in March 2004.  In 
August 2004, the appellant and her son testified at a Board 
hearing before the undersigned VLJ at the RO; a transcript of 
the hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

The appellant has testified that the veteran was treated for 
his legs and varicose veins at the Westside and Lakeside 
facilities of the Chicago VA Medical Center (VAMC) during the 
last 4 years of his life.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding treatment records for the veteran's legs and 
varicose veins from all pertinent Chicago VAMC facilities 
from 1998 to 2001, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain from the 
Westside and Lakeside facilities of the 
Chicago VAMC copies of all records of 
treatment and evaluation of the veteran's 
legs and varicose veins from 1998 to 
2001.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
action, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


